Citation Nr: 0610050	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran sustained acoustic trauma in service which 
resulted in tinnitus.

2.  The veteran has a current bilateral hearing loss 
disability.

3.	The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current bilateral hearing loss.

CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

The veteran's tinnitus is due to acoustic trauma incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in September 2004, prior to 
the initial decision on the claim in November 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its September 2004 VCAA letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim of service connection for bilateral 
hearing loss and tinnitus.  Specifically, the letter stated:

		[T]he evidence must show three things:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in 
service that caused an injury or disease.

2.	You have a current physical or mental 
disability shown by medical evidence.
 
3.	There is a relationship between your 
disability and an injury, disease, or event in 
military service.

The letter described the information and evidence that the VA 
would seek to provide including relevant records held by any 
federal agency, such as medical records from the military, VA 
hospitals, or the Social Security Administration, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit the dates and places of 
treatment received either in-service or at VA facilities, any 
medical reports in his possession, relevant "buddy" 
statements, and a completed release form to allow the RO to 
obtain private medical records.

Finally, the September 2004 letter satisfied the "fourth 
element" by instructing the veteran to provide "any 
evidence" in his possession that pertained to his claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim of service connection for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  As the 
Board finds in favor of the veteran's claim of service 
connection for tinnitus, the agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
Statement of the Case (SOC) which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.


Background

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  His DD 214 indicates he served as 
a light weapons infantryman while on active duty.  In his 
August 2004 claim, the veteran contends that exposure to 
weapons fire during arms training in December 1958 resulted 
in his claimed hearing impairments.
 
The service medical records are negative as to treatment or 
complaints of a hearing disorder.  At his separation 
examination in August 1960, the veteran underwent a Whispered 
Voice Test and scored 15/15 for both ears.  He also received 
a Sweep Audiogram at 10 decibels and the results were noted 
as "normal."  In the contemporaneous Report of Medical 
History form, the veteran denied experiencing any ear related 
trouble.

The veteran received a VA audiological examination in October 
2004.  As part of the examination, the veteran completed a 
tinnitus questionnaire in which he wrote he suffered from 
constant tinnitus that began approximately 40 years prior 
(which would indicate the 1960s) due to firing weapons in 
service.  In the examination report, the VA examiner wrote 
that the veteran stated the onset of his tinnitus was in the 
early 1970s.  The examiner also noted that the veteran worked 
in a manufacturing plant, post-service, where he received 
multiple hearing tests due to noise exposure.

The veteran underwent audiometric testing during the VA 
examination, and his pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
65
70
LEFT
45
50
40
75
70

On the Maryland CNC Test, the veteran had speech recognition 
scores of 32 percent in his right ear and 36 percent in his 
left ear.

The VA examiner diagnosed the veteran with sloping 
sensorineural hearing loss in both ears, but concluded that 
in light of the veteran's normal hearing at discharge, it was 
unlikely that his hearing loss was related to his in-service 
noise exposure.  The examiner also found it less likely than 
not that the veteran's tinnitus was related to acoustic 
trauma in service as its onset was approximately 10 years 
after separation.

The veteran received another VA audiological examination in 
February 2005.  On the tinnitus questionnaire, he wrote that 
he suffered from constant tinnitus that began in the early 
1960s when he left active service.  His pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
70
LEFT
45
50
50
80
75

On the Maryland CNC Test, the veteran had speech recognition 
scores of 86 percent in his right ear and 94 percent in his 
left ear.

The VA examiner diagnosed the veteran with a mild sloping to 
profound, sensorineural hearing loss in both ears and 
constant tinnitus in both ears.  Noting that the veteran had 
no rateable hearing loss at separation, the examiner found it 
less likely than not that the current hearing loss was due to 
military noise exposure.  An addendum to the examination 
report, issued in March 2005, indicated that the veteran's 
tinnitus was not at least as likely as not a result of his 
military service because the onset of tinnitus was reported 
to be "several years" following discharge.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

As evidenced by his DD-214 service record, the veteran in 
this case served as a light weapons infantryman.  He has 
stated that during service he was exposed to the sounds of 
rifles, rocket launchers, and grenades.  The Board finds 
these statements to be credible and, accordingly, accepts 
that the veteran was exposed to acoustic trauma in service.
 
The Board also finds that, based on the competent medical 
evidence of record, the veteran has current bilateral hearing 
loss and tinnitus disabilities.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran has the disability for which benefits are 
being claimed.

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385

In this case, audiometric tests conducted at both the October 
2004 and February 2005 VA examinations show that the veteran 
had pure tone thresholds greater than 40 decibels in all of 
the relevant frequencies.  The requirements of 38 C.F.R. 
§ 3.385 to establish a bilateral hearing loss disability are 
therefore satisfied.  The VA examinations also confirmed the 
presence of tinnitus which the Board finds sufficient to 
establish a current tinnitus disability.

While the evidence shows the veteran has a current bilateral 
hearing loss disability and exposure to acoustic trauma in 
service, it is still necessary in this case to demonstrate a 
causal relationship between them.  Service medical records 
indicate "normal" hearing levels at discharge, and the 
record contains no evidence that the veteran's bilateral 
hearing loss manifested to a compensable degree within one 
year of leaving service such that he would be entitled to 
service connection on a presumptive basis pursuant to 38 
C.F.R. §§ 3.307 and 3.309.

Further, a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The VA 
audiological examinations in 2004 and 2005 provide the first 
post-service medical evidence pertaining to the veteran's 
hearing loss.  The Board finds it significant that such 
initial evidence arises more than forty years after the 
veteran's discharge, and this lengthy gap in time weighs 
against the existence of a nexus relationship.
 
The Board notes that the veteran, at the October 2004 VA 
examination, indicated he had received multiple hearing tests 
as part of his post-service employment at a manufacturing 
plant.  The veteran did not report whether those tests 
revealed the presence of any hearing disorder or prompted him 
to seek treatment for a hearing disorder.  While the RO 
requested that the veteran submit or identify evidence to 
support his claim, he did not submit any records regarding 
those tests and did not submit a release form so the VA could 
obtain them.  There is no indication that the tests would 
substantiate the veteran's case, and the Board will evaluate 
his claim based on the evidence of record.
 
The VA audiologists, having examined the veteran and reviewed 
the claims folder, found no etiological relationship between 
the veteran's service and his current bilateral hearing loss.  
They both concluded that the bilateral hearing loss was less 
likely than not caused by acoustic trauma in service due to 
the veteran's normal hearing at discharge.  In the addendum 
to the February 2005 examination, the VA audiologist 
specifically noted the determinative nature of the Sweep 
Audiogram performed at separation which showed that the 
veteran's pure tone thresholds were 10 decibels or better in 
the relevant frequencies.

While the veteran maintains his bilateral hearing loss 
resulted from his acoustic trauma in service, as a layperson 
he is not qualified to render a medical opinion as to 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  Thus, the Board assigns no weight to his contention.  
Without competent medical evidence that the veteran's 
bilateral hearing loss is related to his acoustic trauma in 
service, the preponderance of the evidence is against his 
claim.  The benefit of the doubt provision of 38 U.S.C.A. 
§ 5107(b) does not apply and service connection must be 
denied.

Regarding the veteran's tinnitus claim, the VA audiologists 
concluded that the tinnitus was also less likely than not 
caused by in-service acoustic trauma, basing their opinions 
on the gap in time between the veteran's separation and his 
account of the onset of symptomatology.  The time frames 
cited by the examiners, however, are inconsistent with the 
veteran's statements.  As a layperson, the veteran is not 
able to provide a medical opinion regarding diagnosis or 
causation, but he is competent to testify to symptomatology 
capable of lay observation, such as ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002); Espiritu, 
2 Vet. App. at 294. 

The audiologist for the October 2004 examination noted that 
the veteran reported his tinnitus as starting in the 1970s, 
ten years after his separation from service.  In his May 2005 
substantive appeal, however, the veteran claims that the 
examiner misinterpreted his statement which instead described 
when he noticed an increase in the disorder's severity, not 
when it began.  As both the veteran's claim and the tinnitus 
questionnaire he completed on the day of the examination 
indicate an earlier onset, it seems possible that the 
examiner used the incorrect time frame, and the Board 
therefore affords less weight to the opinion based on the 
veteran's asserted history of tinnitus symptomatology.

For the February 2005 VA examination, the veteran completed 
another tinnitus questionnaire indicating an onset of the 
disorder in the early 1960s.  The examiner noted the time 
frame in his report and concluded that as the "onset of 
tinnitus was reported as several years following discharge no 
clear nexus is established."  There is no explanation in the 
report as to how the examiner found a gap of "several 
years."  The two tinnitus questionnaires completed by the 
veteran indicate an onset of tinnitus in the early 1960s, and 
in his claim, the veteran reported a ringing in his ears 
beginning in 1958.  Viewing the evidence in the light most 
favorable to the veteran therefore places the onset of 
tinnitus either in service or directly following separation.  
As it appears that the audiologist's negative finding would 
have been positive if it had been based on the veteran's 
actual statements, the Board will resolve all doubt in the 
veteran's favor and concludes that the veteran's tinnitus had 
its onset in service.  As the evidence establishes that the 
veteran's tinnitus is the result of acoustic trauma incurred 
in service, the Board grants his claim for service 
connection.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


